El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El demandado y apelante durante la campaña política de 1914, por conducto de su presidente, hizo arreglos con la mercantil demandante para abrir un crédito con ésta, con el fin de que fueran despachadas las recetas que llevaran el sello oficial del comité para poder ser identificadas, y como prueba de estar debidamente autorizadas, y que además de esto, y en ciertos casos particulares, como subsiguientemente se dispuso por resolución del referido comité, de la cual fué informado por escrito la demandante, dichas recetas llevarían también la firma del presidente de dicho comité.
Varias partidas fueron satisfechas con cargo a la cuenta, habiendo obtenido la demandante y apelada sentencia en la Corte de Distrito de Mayagüez contra el demandado y ape-lante por un saldo ascendente a $622.45, con intereses, cos-tas, desembolsos y honorarios de abogado, por las drogas y medicinas que en tal forma fueron entregadas a petición e instancia y por virtud de la promesa expresa hecha por el demandado y apelante en una supuesta, sino verdadera, capacidad como tal corporación, de pagar.el importe de cual-quier saldo que estuviera pendiente después de las elecciones.
La demandante refiriéndose al parecer al Partido Unión como también a su comité local, alegó entre otras cosas, que el demandado es un “cuerpo político debidamente organi-zado, de acuerdo con las leyes de Puerto Eico, cuya repre-sentación está confiada a su comité quien tiene autorización para 'contraer deudas.” El comité demandado compareció en tal carácter por medio de su abogado y formuló excep-ciones previas a la demanda por el fundamento, primero, de *579que la corte no tenía jurisdicción sobre la persona del comité, político demandado, y segundo, porque la demanda no adu-cía hechos suficientes para determinar una causa de acción. No consta en virtud de qué teoría se trataron de sostener estos fundamentos en la corte inferior, ni que fué promovida ninguna cuestión relativa a la falta de capacidad de la cor-poración o que se le había ocurrido al demandado con ante-rioridad a la presentación de su contestación.
Las excepciones previas fueron declaradas sin lugar por la corte y el demandado contestó negando todas y cada una de las alegaciones de la demanda, agregando a su negativa ■de la alegación mencionada en primer término, la alegación en contrario de “que el comité político demandado sólo tiene autorización para convocar convenciones de carácter político ■que elijan los candidatos que han de ocupar los puestos públi-cos en la ciudad de Mayagüez,” y alegó como materia nueva de defensa, que:
“ (a) El comité local demandado no está reconocido por ley al-guna en Puerto Rico y no está incorporado en la Secretaría de Puerto Rico, de acuerdo con la Ley de Corporaciones vigente, ni de nin-guna otra ley.
“ (b) El comité local demandado no tiene capacidad legal para ■comparecer en forma alguna ante las Cortes de Justicia de Puerto Rico, ni como persona jurídica, ni como entidad política, ni de nin-guna otra índole.”
La única prueba que fué presentada por el demandado -es una carta de la oficina del Secretario de Puerto Eico, que ■dice lo siguiente:
“San Juan, primero de noviembre de 1915. Señor-. Tengo el honor de acusarle recibo de su carta de fecha 30 del próximo pasado y en contestación debo informarle que el comité local en Mayagüez •del partido político Unión de Puerto Rico, no está registrado en la Secretaría como una corporación o asociación de las que' se rigen por las dos leyes de nueve de marzo de 1911 sobre corporaciones pri-vadas y asociaciones que no tiene por objeto un beneficio pecuniario. Respetuosamente, A. Siaca Pacheco, Secretario de Puerto Rico inte-rino. Sr. Angel A. Vázquez, abogado notario, Mayagüez, P. R.”
*580De los autos aparecen las siguientes conclusiones de liecho y de derecho, a saber:
“Probóse por el demandante que allá en uno de los días del mes de julio de 1914, Don Luis Yilella Yélez, actuando como presidente del comité local del Partido Unión de Puerto Rico en Mayagiiez, en su carácter de tal presidente, solicitó y obtuvo de la mercantil deman-dante un crédito para que dicha demandante le supliera medicinas y drogas a los miembros de su partido durante la campaña electoral de ese año, habiéndose probado por la mercantil demandante que las medicinas habían .de ser entregadas a todas aquellas personas que presentaran una receta o una orden endosada con el sello del co-mité demandado, y habiéndose asimismo probado por la mercantil demandante que ésta entregó de ese modo medicinas a órdenes del comité demandado y despachadas a distintas personas por valor de $630.45 sin contar las partidas que se le habían abonado; y probóse asimismo por la mercantil demandante que una cuenta que dicho comité tenía con Sucesores de G-. Mulet, montante a $62, fué englo-bada en la cuenta de la demandante, lo que todo hace un total de $692.45 y que esa cuenta no ha sido satisfecha en todo ni en parte.
“El demandado no presentó prueba alguna, limitándose a opo-nerse a la admisión de la cuenta presentada por la mercantil deman-dante, por el hecho de que no aparece la misma de un libro oficial de dicha mercantil y haciendo un gran hincapié en el hecho de no estar incorporado el partido demandado de acuerdo con las leyes de Puerto Rico ni otra ley alguna y no tener por lo tanto personalidad para ser demandado.
“En cuanto a la primera proposición, la corte es dé opinión que ha quedado plenamente probada la existencia de la cuenta y la en-trega de las mercaderías por la mercantil demandante, a solicitud y para beneficio del comité demandado, y que éste no ha satisfecho lo que resultó adeudando, y en quanto a la existencia del contrato celebrado entre Luis Yilella Vélez en su carácter de presidente del comité demandado, está plenamente corroborado por la carta de fecha 15 de agosto de 1915 que dirige el propio Yilella Yélez en su carác-ter de tal presidente a Don Luis Mulet, socio gestor de la mercantil demandante, en la que se hace mención del contrato celebrado para la entrega de las medicinas, no pudiendo desde luego, ahora el comité demandado oponerse con éxito a una cuenta que fué creada a su ins-tancia.
“En cuanto al segundo particular de no estar el comité deman-dado incorporado de acuerdo con las leyes de Puerto Rico creando *581corporaciones que no tienen por objeto un fin pecuniario, debemos decir que existen dos clases de corporaciones, las denominadas de jure y las de facto, y la corte es de opinión que este comité deman-dado es una corporación de facto.
“ ‘Si existe una ley que autoriza la incorporación y una com-pañía ha tratado de organizarse con arreglo a la misma y ba actuado como una corporación, es una corporación de facto, pudiendo única-mente el Estado impugnar su existencia de jure. Cook on Corporations, 6th ed., vol. 2, p. 1805.’
“En la misma página y en la nota al pie, encontramos anota-dos el caso Independent Order v. United States, 94 Wis. 234.
“ ‘El medio de probar si una corporación es de facto es el si-guiente : ¿ Existía una ley por virtud de la cual podría haber habido una corporación de jure de la clase, naturaleza y especie a que per-tenece aparentemente la organización en cuestión?”
“Y de acuerdo con esa doctrina encontramos en el presente caso, que existe en Puerto Rico una ley para la formación de asociaciones que no tengan por objeto un beneficio pecuniario, ley que lleva el número 22, aprobada por la Asamblea Legislativa de Puerto Rico en nueve de marzo de 19.11 y mediante la cual .ley puede formarse una corporación de jure de la misma naturaleza, clase y condición de la del comité demandado, y como se comprobó en el acto del jui-cio que ese comité está formado por un presidente, un secretario y varios vocales, y que unidos todos han desempeñado las gestiones que hubieran desempeñado de haber estado organizados en una cor-poración de jure, la corte entiende que es-una corporación de facto.”
Los siguientes errores fueron alegados:
“I. La corte erró al declarar sin lugar la excepción de falta de jurisdicción sobre la persona del demandado.
“II. La corte erró al desestimar la excepción de “falta de hechos para constituir una causa de acción.
“III. La corte erró al dictar sentencia declarando con lugar la demanda por el fundamento de haberse probado que Don Luis Vile-11a actuando como presidente del comité demandado solicitó y obtuvo las medicinas a que la demanda se refiere.
“IV. El demandante no probó los hechos segundo y tercero de su demanda. ’ ’
El razonamiento de estos señalamientos es, en cnanto al primero, que la alegación de la demanda de que el- demandado *582es Tin cuerpo político debidamente organizado de acnerdo con las leyes de Puerto Eico es insuficiente para dar jurisdicción a la corte sobre la persona del demandado; que si la deman-dante tuvo la intención de incluir al demandado entre las asociaciones a que se refiere la ley No. 22, aprobada en marzo 9, 1911, debía baber alegado “que el demandado es una aso-ciación que no tiene por objeto un beneficio pecuniario, ins-crita debidamente en la Secretaría de Puerto Eico;” en lo que respecta al segundo, que la alegación quinta de la de-manda (al efecto de que “el presidente de dicho comité Don Luis Vilella Vélez, actuando a nombre y representación de dicho comité, solicitó de la mercantil demandante que se hi-ciera cargo del crédito que contra dicho comité del Partido Unión de Puerto Eico existía en la farmacia de Sucesores de Gr. Mulet, de esta ciudad, crédito que provenía de medi-cinas y productos farmacéuticos expedidos por dichos Suce-sores de Gr. Mulet a miembros afiliados del Partido Unión de Puerto Eico, • en Mayagiiez, de acuerdo con órdenes de dicho comité. Que la cuenta de Sucesores de Gr. Mulet as-ciende a $62, conviniendo la mercantil demandante en hacerse cargo de la acreencia de dichos Sucesores de Gr. Mulet y con-viniendo nuevamente en aquel momento Don Luis Vilella Vé-lez en su carácter de presidente del comité demandado, y en representación del mismo, pagar el día 30 de noviembre de 1914, el importe de los dos créditos mencionados, los cua-les forman un total de seiscientos noventa y dos dólares, cua-renta y cinco, centavos,”) es insuficiente para constituir una causa de acción, porque no se alega expresamente que la demandante se hizo cargo de esa cuenta; que decir que la demandante convino en hacerse cargo de ella no implica nece-sariamente que llegó a hacerse cargo de dicha cuenta; y en cuanto al tercer señalamiento, que para justificar la senten-cia que fué dictada era necesario para la demandante pro-bar que la demandante era una sociedad mercantil constituida debidamente, y el demandado un cuerpo político formado de acuerdo con las leyes de Puerto Eico, autorizado para con-*583traer deudas, cuyo hecho fue negado por el demandado, ha-biendo alegado que sólo tenía autorización para convocar con-venciones y además y como materia de oposición, la defensa especial supra, de que no habiendo presentado la demandante la escritura pública de su constitución y una certificación del Secretario de Puerto Rico creditiva de que el demandado está inscrito como asociación, con capacidad para deman-dar y ser demandado, así como para contraer deudas, y ha-biendo declarado el actual presidente del comité demandado como testigo de la demandante que existe en Puerto Rico un partido llamado “Unión de Puerto Rico,” pero que no está incorporado en la Secretaría de Puerto Rico según el conocimiento que acerca de esto tiene el testigo, y presentado el demandado como prueba en su defensa la carta de la ofi-cina del Secretario, supra, no existe base alguna en qué fun-dar la sentencia; y con respecto al cuarto señalamiento de error, que la prueba que ha sido considerada con alguna ex-tensión en el alegato del apelante no sostiene las alegacio-nes segunda y tercera de la demanda, las cuales son como sigue:
“2. El demandado, allá por la postrimería del mes de julio de 1914 y por conducto de su presidente Don Luis Vilella Vélez, soli-citó y obtuvo de la mercantil demandante un crédito que en ningún caso había de exceder de la suma de ochocientos dollars para que la demandante en su establecimiento mercantil despachara a los miem-bros afiliados del Partido Unión de P. R. todas las órdenes que para medicinas, drogas u otros productos farmacéuticos fueran expedi-das por dicho comité o sus representantes durante la campaña electoral del 1914, comprometiéndose dicho comité por su presidente a satisfacer a la demandante el importe de lo que adeudara hasta el día siguiente de las elecciones, o sea hasta el día 4 d'e noviembre de 1914, el día 30 de noviembre de dicho año.
“3. La demandante, atendiendo a órdenes del comité del par-tido demandado, despachó y entregó desde el día 21 de julio de 1914 hasta el día Io. de noviembre del mismo año medicinas y otros pro-ductos farmacéuticos a distintas personas afiliadas al partido deman-dado de acuerdo con las órdenes ya dichas por valor de seiscientos treinta dollars cuarenta y cinco centavos.”
*584Por expuesta a crítica que esté la demanda por otros fun-damentos que no sean los que han sido alegados en la excep-ción previa debido a los supuestos defectos discutidos por el demandado y apelante, bajo el primero y segundo seña-lamientos, no creemos que las omisiones de las cuales se queja el demandado son equivalentes a no expresar la demanda hechos suficientes para determinar una causa de acción.
El tercer señalamiento carece asimismo de méritos. Ni siquiera el demandado presentó la más leve prueba en ayioyo .de' la supuesta alegación de que los actos del comité al asu-mir la obligación que ahora pretende eludir, estaban fuera de sus facultades, (ultra vires) por no estar comprendidos en la facultad para convocar convenciones políticas. Ni la prueba que fué presentada por el demandado ni en el razo-namiento que se hace en el alegato en manera alguna se trata de contradecir o afecta a la proposición establecida por la prueba a satisfacción del juez sentenciador y que fué decla-rada y considerada por él como un hecho cierto y que expre-samente constituyó el fundamento de la sentencia de la corte inferior, a saber: que el demandado por lo menos es una cor-poración de facto, sea cual fuere su existencia de jure. No discutiremos si la corte inferior cometió error en cuanto al particular, pero si así fué el demandado no solamente dejó enteramente ele probar dicho error sino qne ni siquiera trató de alegarlo. Ni si se hubiera propuesto atacar la conclusión a que llegó • la corte sentenciadora en este sentido estaría-mos- dispuestos a considerar la cuestión por sus méritos pol-la razón de qne, dentro de las circunstancias del presente caso, como han sido referidas anteriormente, aun cuando el demandado no sea una corporación de facto está claramente impedido de poder negar sn propia existencia y capacidad para los fines de este litigio. Clark on Corporations (2nd ed.), p. 96; 7 R. C. L. p. 63, sec. 44, p. 105, sec. 82, p. 670, sec. 674 p. 678, sec. 680, p. 679, sec. 681; 10 R. C. L. 724, secs. 46, y siguientes:
Hemos examinado los autos cuidadosamente a la luz de *585la alegación formulada por el apelante en el cuarto señala-miento de error y llegamos a la conclusión de que la prueba es ampliamente suficiente para sostener las conclusiones al-canzadas por el juez sentenciador acerca de esta cuestión, con las cuales estamos enteramente de acuerdo.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes:' Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.